Citation Nr: 0218198	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating in excess of 10 
percent for a service-connected low back disability.

3.  Entitlement to an initial rating in excess of 10 
percent for a service-connected right hip disability.

4.  Entitlement to an initial rating in excess of 10 
percent for a service-connected right knee disability.

5.  Entitlement to a compensable initial rating for 
service- connected decreased visual acuity and dry eye of 
the right eye.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
musculoskeletal low back pain, with a 10 percent initial 
rating, residuals of a chip fracture of the right hip with 
degenerative joint disease, with a 10 percent initial 
rating, residuals of a right knee injury with degenerative 
joint disease, with a 10 percent initial rating, and 
residuals of dry eye and decreased visual acuity of the 
right eye, with a noncompensable initial rating.  These 
awards were made effective from December 18, 1997.  The 
veteran was also denied service connection for headaches.  
The veteran responded with a timely Notice of Disagreement 
regarding these initial ratings as well as the denial of 
service connection for headaches, thereby initiating an 
appeal.  

The veteran's appeal was initially presented to the Board 
in January 2001, at which time it was remanded for further 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duty to notify has been satisfied.  

2.  The veteran does not have a current disability 
characterized by chronic headaches.  

3.  The veteran's disability of the lumbosacral spine is 
characterized by pain on motion and slight limitation of 
motion.  

4.  The veteran's chip fracture of the right hip is 
characterized by pain on motion, degenerative changes, and 
slight disability of the hip.  

5.  The veteran's postoperative residuals of a right knee 
injury are characterized by pain on motion, degenerative 
changes, extension limited to 5º and flexion limited to 
100º.  

6.  The veteran's right eye disability is characterized by 
visual acuity of 20/30, without correction.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002).  

2.  The criteria for the assignment of an initial rating 
in excess of 10 percent for mechanical low back pain have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002).  

3.  The criteria for the assignment of an initial rating 
in excess of 10 percent for residuals of a chip fracture 
of the right hip have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5255 (2002).  

4.  The criteria for the assignment of an initial rating 
in excess of 10 percent for postoperative residuals of a 
right knee injury have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2002).  

5.  The criteria for the assignment of a compensable 
initial rating for decreased visual acuity and dryness of 
the right eye have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.84a, 
Diagnostic Code 6079 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On service entrance examination in August 1996, the 
veteran reported no history of a disorder characterized by 
headaches, and none was noted on physical examination.  In 
July 1997, the veteran sought treatment for an illness 
characterized by nausea and vomiting.  Headaches were also 
reported.  He was noted to have a "viral syndrome," and 
medication and rest were recommended.  No other in-service 
treatment for headaches is of record.  On an August 1997 
medical history questionnaire, the veteran reported a 
history of frequent or severe headaches.  

The veteran was afforded a VA general medical examination 
in July 1998.  He reported pain of the right hip, right 
knee, and low back.  He also reported a history of 
headaches, occurring more frequently during service but 
only occasionally now, which seem to "come out of his back 
and neck."  Range of motion testing of the lumbosacral 
spine revealed forward flexion to 70º, backward extension 
to 15º, and rotation to 20º bilaterally, with pain 
reported on all motion.  Straight leg raising testing was 
negative.  Deep tendon reflexes were equal bilaterally.  
No paravertebral atrophy or spasm was noted.  Range of 
motion testing of the veteran's right knee revealed full 
range of motion.  No joint swelling, redness, or increased 
warmth was noted, but some crepitus was evident.  X-rays 
of the right knee revealed degenerative joint disease.  
Range of motion of the right hip was full, but with pain 
reported on the extreme ranges.  Degenerative joint 
disease was also evident with X-ray examination of the 
right hip.  Headaches by history were noted, but were not 
found on this examination.  

The veteran was also afforded a VA visual acuity 
examination in July 1998.  He reported dryness of the 
right eye, which he treated with artificial tears.  Visual 
acuity without correction was 20/30 in the right eye and 
20/25-1 in the left eye.  The veteran does not use any 
form of visual correction.  Anterior segment findings were 
nominal for both eyes, and the posterior pole of each 
fundus was clear and normal.  Decreased visual acuity and 
dry eye of the right eye were diagnosed.  

In a January 1999 rating decision, the veteran was awarded 
service connection for musculoskeletal low back pain, with 
a 10 percent initial rating, residuals of a chip fracture 
of the right hip with degenerative joint disease, with a 
10 percent initial rating, residuals of a right knee 
injury with degenerative joint disease, with a 10 percent 
initial rating, and residuals of dry eye and decreased 
visual acuity of the right eye, with a noncompensable 
initial rating.  These awards were made effective from 
December 18, 1997.  The veteran was also denied service 
connection for headaches.  

In January 1999, the veteran filed a Notice of 
Disagreement regarding the denial of service connection 
for headaches, as well as the initial ratings assigned for 
his service connected disabilities.  He was afforded a 
Statement of the Case on these issues in August 1999.  

The veteran has sought regular outpatient treatment from 
VA medical centers on several occasions since December 
1997.  He has reported pain of the right knee, right hip, 
and low back.  He takes medication for his chronic low 
back pain, and began using a brace for his back in 1998.  
He was afforded arthroscopy of the right knee in December 
1999 at the Fayetteville, NC, VA medical center, and was 
discharged from the hospital that same day.  Postoperative 
recovery was without incident, and he was able to return 
to work in January 2000.  In 2001, he was given a brace 
for his right knee.  

The veteran's right eye was examined by VA medical 
personnel in October 2001.  He reported irritation of the 
right eye approximately two weeks per month, for which he 
uses eye drops.  His visual acuity was 20/30 in the right 
eye and 20/20 in the left eye, with no visual correction 
in use by the veteran.  The right eye was without any 
evidence of scars, abrasions, or recurrent corneal 
erosion.  Final diagnoses included photophobia, ocular 
neuralgia, and dryness of the right eye.  

A new VA orthopedic examination was afforded the veteran 
in October 2001.  He reported chronic low back pain which 
increases after sitting or standing too long.  He wears a 
back brace most days.  Regarding his right hip and knee, 
he reported chronic pain in both.  However, no locking of 
either joint was reported, and he walked without the use 
of any artificial support device, but did use a knee 
brace.  On physical examination his back was tense, but 
not tender, on palpation.  Curvature of the lumbosacral 
spine was normal, without listing or muscle spasm, and 
Goldthwait's sign was negative.  No complaints of 
weakness, fatigability, flare-ups, or lack of endurance 
were made by the veteran.  Range of motion testing of the 
low back revealed forward flexion to 50º, lateral flexion 
to 30º bilaterally, extension to 10º, with reported pain, 
and lateral bending 20º to the left and 25º to the right.  
No muscles spasms were observed during range of motion 
testing.  Straight leg raising tests were negative for 
back pain.  Sensation was intact to the lower extremities.  
Prior x-rays of the low back were reviewed, and no 
abnormalities were observed.  The examiner felt that the 
veteran exaggerated the degree of his low back pain.  

Physical examination of the veteran's right hip revealed 
no tenderness on palpation, and no tilting at the hips.  
His right hip was described as stable, without episodes of 
giving way or flare-ups.  Likewise, no subluxation or 
dislocation of either the hip or the knee was noted.  He 
had excellent muscle strength, and no ankylosis was 
evident.  Range of motion testing of the right hip 
revealed abduction to 40º, internal rotation to 20º, and 
eversion to 20º.  No evidence of flail joint or malunion 
of the femur was noted.  Mild pain was reported with 
motion.  X-rays of the right hip revealed mild 
degenerative changes and mild subchondral sclerosis.  

Physical examination of the right knee revealed normal 
alignment, with subpatellar crepitation and no pain on 
palpation.  He denied flare-ups, recurring dislocation, 
and subluxation.  Some tenderness of the knee joint was 
also noted.  Range of motion testing of the right knee 
revealed extension to 5º and flexion to 100º, with 
additional motion prevented by pain.  He could not do a 
full knee bend.  Muscle strength of the right leg was 
good, and the knee was stable to medial and lateral 
stress.  Drawer's sign was negative.  Prior X-rays of the 
right knee revealed early degenerative changes.  A chronic 
lumbar strain, an old right hip fracture, and a history of 
a right knee injury, with early degenerative changes, were 
diagnosed.  

The veteran was also afforded a VA neurological 
examination in October 2001.  He described his headaches 
as "no problem" and on objective examination, he displayed 
no neurological deficits.  

Legal Analysis
I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
revised notice provisions, and additional requirements 
pertaining to the VA's duty to assist.  See Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002)).  For purposes of this 
appeal only, the undersigned will assume that this Act 
applies to the veteran's case.  Pertinent regulations that 
implement the Act were also promulgated.  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

The new law instructs that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  A VA examination is deemed necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability;
(B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease [subject to presumptive service 
connection] manifesting during an applicable 
presumptive period provided the claimant has the 
required service or triggering event to qualify for 
that presumption; and
(C) Indicates that the claimed disability or symptoms 
may be associated with the established event, injury, 
or disease in service or with another service-
connected disability.

38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  

In this case, the RO has had an opportunity to consider 
the claims on appeal in light of the above-noted change in 
the law, and the requirements of the new law and 
regulations have been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the August 1999 Statement of the Case, the 
various Supplemental Statements of the Case, and March 
2001 and May 2001 RO letters to the veteran notifying him 
of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in 
Fayetteville, N.C.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran 
has not otherwise identified any additional evidence not 
already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA 
orthopedic examinations in conjunction with his claims; 
for these reasons, his appeals are ready to be considered 
on the merits.  

II. Service connection - Headaches

The veteran seeks service connection for a chronic 
headache disability.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).  Service connection may also be 
awarded for any disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2002).  As with any claim, when there 
is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  

For the reasons to be discussed below, the preponderance 
of the evidence is against an award of service connection 
for a chronic headache disability.  While the veteran 
sought treatment for headaches while in service in July 
1997, and reported a history of frequent or severe 
headaches on his August 1997 medical history 
questionnaire, he has not been diagnosed with a chronic 
headache disability since service separation.  On 
examination in July 1998, headaches were noted by history, 
but were not found at that time.  Likewise, his October 
2001 VA neurological examination was negative for any 
diagnosis of a headache disability, and he described his 
headaches as "no problem" at the present time.  Overall, 
the preponderance of the evidence is against a finding of 
a current chronic disability characterized by recurrent 
headaches.  

The veteran has also suggested his headaches result from 
his service-connected disability of the lumbosacral spine.  
However, no medical expert has suggested that the 
veteran's lumbosacral spine disability causes or results 
in a chronic headache disability.  Therefore, service 
connection for headaches under 38 C.F.R. § 3.310 is not 
warranted at this time.  

The veteran has himself alleged that he has a chronic 
disability characterized by headaches which initially 
began during military service .  However, as a layperson, 
his statements regarding medical diagnosis, causation, or 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because the evidence 
does not show a chronic headache disability, the 
preponderance of the evidence is against the veteran's 
claim for service connection for headaches.  

III. Initial rating - Lumbosacral strain

The veteran seeks an increased initial rating for his 
service-connected disability of the lumbosacral spine, 
presently rated as 10 percent disabling.  Disability 
evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  In order to evaluate the level of 
disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, when the assignment of initial 
ratings is under consideration, the level of disability in 
all periods since the effective date of the grant of 
service connection must be taken into account.  Fenderson 
v. West, 12 Vet. App. 119 (1998).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

When evaluating musculoskeletal disabilities, the Board 
must also consider whether a higher disability evaluation 
is warranted on the basis of functional loss due to pain 
or due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 
under any applicable diagnostic code pertaining to 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The veteran is currently assigned a 10 percent initial 
evaluation under DC 5295, for lumbosacral strain, which 
provides as follows:

Severe; with listing of whole spine to opposite 
side, positive  Goldthwait's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with osteo- 
arthritic  changes, or narrowing or 
irregularity of joint space, or some of the 
above with abnormal mobility on forced motion  
	40
With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in 
standing position 		20
With characteristic pain on motion 		
	10
With slight subjective symptoms only 		
	0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

However, the veteran's disability may be rated under other 
diagnostic criteria, if the particular facts of the case 
so warrant.  Diagnostic Code 5292, for limitation of 
motion of the lumbosacral spine, provides the following:

Severe limitation of motion 			40
Moderate limitation of motion 			20
Slight limitation of motion 			10

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

For the reasons to be discussed below, an initial rating 
of in excess of 10 percent is not warranted for the 
veteran's service-connected lumbosacral spine disability.  
On general medical examination in July 1998, the veteran 
had forward flexion to 70º, backward extension to 15º, and 
rotation to 20º bilaterally, with pain reported on all 
motion.  No paravertebral atrophy or spasm was noted.  On 
examination in October 2001, the veteran had forward 
flexion to 50º, lateral flexion to 30º bilaterally, 
extension to 10º, with reported pain, and lateral bending 
20º to the left and 25º to the right.  No muscles spasms 
were observed during range of motion testing.  X-rays of 
the low back were negative for abnormality.  Because the 
veteran has not exhibited muscle spasm on extreme forward 
bending, and has not lost the ability to move his spine 
laterally, a 20 percent rating is not warranted under 
Diagnostic Code 5295.  Likewise, based on the veteran's 
range of motion findings, the preponderance of the 
evidence is against a 20 percent rating under Diagnostic 
Code 5292, for moderate limitation of motion of the 
lumbosacral spine.  

According to the October 2001 examination report, 
weakness, fatigability, and lack of endurance do not 
affect the veteran's range of motion of the lumbosacral 
spine, and do not limit his functioning.  Therefore, the 
objective evidence of record does not support an initial 
rating in excess of 10 percent under 38 C.F.R. §§ 4.40 or 
4.45.  See DeLuca, supra.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
service-connected lumbosacral spine disability.  The 
evidence of record does not indicate that the disability 
picture is more closely analogous to the criteria for a 20 
percent rating.  Inasmuch as the veteran's 10 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection for a 
disability of the lumbosacral spine, there is no basis for 
a staged rating in the present case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The Board notes that new regulations have been promulgated 
regarding rating intervertebral disc syndrome.  However, 
because the veteran does not have this syndrome and there 
is no evidence of any symptoms such as radiating pain that 
might indicate such a disorder, these new criteria are not 
applicable to rating his lumbar spine disorder.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).

The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's lumbosacral spine 
disability has itself required no periods of 
hospitalization during the pendency of this appeal and is 
not shown by the evidence to present marked interference 
with employment in and of itself, as the veteran is able 
to maintain his studies as a full-time student.  The 
veteran has not otherwise submitted evidence tending to 
show that his service-connected low back disability is 
unusual, or causes marked interference with work other 
than as contemplated within the schedular provisions 
discussed herein.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.   

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does 
not apply, and an initial rating in excess of 10 percent 
for the veteran's service-connected musculoskeletal low 
back pain is not warranted.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  

IV. Initial rating - Right hip disability

The veteran seeks an increased initial rating for his 
service-connected residuals of a chip fracture of the 
right hip, currently rated as 10 percent disabling.  The 
veteran's right hip disability is currently rated under 
Diagnostic Code 5255, for impairment of the femur.  This 
Diagnostic Code holds:

Femur, impairment of:
  Fracture of shaft or anatomical neck of:
    With nonunion, with loose motion (spiral or 
oblique fracture)							
		80
    With nonunion, without loose motion, 
weightbearing preserved 
     with aid of brace					
	60
  Fracture of surgical neck of, with false 
joint		60
  Malunion of:
    With marked knee or hip disability		
	30
    With moderate knee or hip disability		
	20
    With slight knee or hip disability		
	10

38 C.F.R. § 4.71a, Diagnostic Code 5255 (2002).  

Because the veteran's right hip also displays degenerative 
joint disease, verified by X-ray, his service-connected 
disability may also be evaluated under Diagnostic Code 
5010, for arthritis due to trauma.  Under this Diagnostic 
Code, the disability is rated based on the limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned for each major joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5003 (2002).  Because the 
veteran has already been awarded an initial rating of 10 
percent for his service-connected right hip disability, he 
is already receiving the maximum schedular rating for 
arthritis of a major joint.  Nevertheless, he may be 
awarded a higher evaluation based on limitation of motion 
of the right hip.  

For the reasons to be discussed below, an initial rating 
in excess of 10 percent is not warranted for the veteran's 
service-connected residuals of a chip fracture of the 
right hip.  The preponderance of the evidence is against a 
finding of moderate impairment of the right hip, for which 
a 20 percent rating would be warranted under Diagnostic 
Code 5255.  When the veteran was first examined in July 
1998, he had full range of motion of the right hip, albeit 
with pain at the extremes.  On examination in October 
2001, his right hip was described as stable, without 
locking, giving way, subluxation, dislocation, or flare-
ups.  Likewise, his muscle strength was excellent, and 
with no tilting or ankylosis of the right hip.  Range of 
motion testing of the right hip revealed abduction to 40º, 
internal rotation to 20º, and eversion to 20º.  No 
evidence of flail joint or malunion of the femur was 
noted.  Mild pain was reported with motion.  X-rays of the 
right hip revealed mild degenerative changes and mild 
subchondral sclerosis.  Based on these findings, an 
initial rating in excess of 10 percent is not warranted.  

According to the October 2001 examination report, 
weakness, fatigability, and lack of endurance do not 
affect the veteran's range of motion of the right hip, and 
do not limit his functioning.  Therefore, the objective 
evidence of record does not support an initial rating in 
excess of 10 percent under 38 C.F.R. §§ 4.40 or 4.45.  See 
DeLuca, supra.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
service-connected right hip disability.  The evidence of 
record does not indicate that the disability picture is 
more closely analogous to the criteria for a 20 percent 
rating.  Inasmuch as the veteran's 10 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for a disability 
of the right hip, there is no basis for a staged rating in 
the present case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's right hip 
disability has itself required no periods of 
hospitalization during the pendency of this appeal and is 
not shown by the evidence to present marked interference 
with employment in and of itself, as the veteran is able 
to maintain his studies as a full-time student.  The 
veteran has not otherwise submitted evidence tending to 
show that his service-connected right hip disability is 
unusual, or causes marked interference with work other 
than as contemplated within the schedular provisions 
discussed herein.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.   

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does 
not apply, and an initial rating in excess of 10 percent 
for the veteran's service-connected residuals of a chip 
fracture of the right hip is not warranted.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  

V. Initial rating - Right knee disability

The veteran seeks an initial rating in excess of 10 
percent for his service-connected postoperative residuals 
of a right knee injury.  He has been awarded a 10 percent 
rating since the effective date of the claim, with the 
exception of a temporary total evaluation for 
convalescence purposes awarded for the period from 
December 9, 1999, to January 31, 2000.  

The veteran's right knee disability is currently rated 
under Diagnostic Code 5010, for arthritis due to trauma.  
Under this Diagnostic Code, the disability is rated based 
on the limitation of motion of the affected joint, with a 
minimum 10 percent rating assigned for each major joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5003 
(2002).  Because the veteran has already been award an 
initial rating of 10 percent for his service-connected 
right knee disability, he is already receiving the maximum 
schedular rating for arthritis of a major joint.  
Nevertheless, he may be awarded a higher evaluation based 
on limitation of motion of the right knee.  

Limitation of motion of the knee is rated under Diagnostic 
Code 5260, for limitation of flexion, and Diagnostic Code 
5261, for limitation of extension.  Diagnostic Code 5260 
provides:

Leg, limitation of flexion of:
Flexion limited to 15?						
	30
Flexion limited to 30?						
	20
Flexion limited to 45?						
	10
Flexion limited to 60?							0

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

Diagnostic Code 5261 provides:

Leg, limitation of extension of:
Extension limited to 45?					
	50
Extension limited to 30?					
	40
Extension limited to 20?					
	30
Extension limited to 15?					
	20
Extension limited to 10?					
	10
Extension limited to 5?						0

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

On examination in July 1998, the veteran's right knee 
displayed full range of motion.  No joint swelling, 
redness, or increased warmth was noted, although crepitus 
was evident.  On examination in October 2001, the 
veteran's extension was limited to 5º, and his flexion was 
limited to 100º.  Neither of these findings supports an 
initial rating in excess of 10 percent under Diagnostic 
Codes 5260 and 5261.  

Consideration has also been given to rating the veteran 
under other diagnostic codes pertaining to the knee.  
However, in the absence of recurrent subluxation or 
lateral instability attributable to the service connected 
disabilities, an increased initial rating under Diagnostic 
Code 5257 is not warranted.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (2001).  In this regard, the veteran's knees 
have been noted to be stable.  Moreover, there is no 
evidence that the service connected disability involves 
impairment of the tibia and fibula so as to warrant an 
increased rating under Diagnostic Code 5262.  38 C.F.R. 
Part 4, Diagnostic Code 5262 (2001).  X-rays of the 
veteran's knee have been negative for impairment of the 
tibia and/or fibula, and the service connected disability 
does not involve nonunion or malunion of the tibia or 
fibula.  

According to the October 2001 examination report, weakness 
and flare-ups do not affect the veteran's range of motion 
of the right knee, and do not limit his functioning.  
Additionally, the range of motion findings given by the 
examiner reflect range of motion lost due to pain.  
Therefore, the objective evidence of record does not 
support an initial rating in excess of 10 percent under 
38 C.F.R. §§ 4.40 or 4.45.  See DeLuca, supra.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
service-connected right knee disability.  The evidence of 
record does not indicate that the disability picture is 
more closely analogous to the criteria for a 20 percent 
rating.  Inasmuch as the veteran's 10 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for a disability 
of the right knee, there is no basis for a staged rating 
in the present case.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's right knee 
disability has itself required only one period of 
hospitalization during the pendency of this appeal and is 
not shown by the evidence to present marked interference 
with employment in and of itself, as the veteran is able 
to maintain his studies as a full-time student.  The 
veteran has not otherwise submitted evidence tending to 
show that his service-connected right knee disability is 
unusual, or causes marked interference with work other 
than as contemplated within the schedular provisions 
discussed herein.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.   

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does 
not apply, and an initial rating in excess of 10 percent 
for the veteran's service-connected postoperative 
residuals of a right knee injury is not warranted.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  

VI. Initial rating - Right eye disability

The veteran seeks a compensable initial rating for his 
service-connected decreased visual acuity and dry eye of 
the right eye.  When evaluating disabilities of the eye or 
eyes, the best distant vision obtainable after correction 
by glasses will be used.  38 C.F.R. § 4.75 (2002).  
Combined ratings for disabilities of a single eye should 
not exceed the amount of total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. 
§ 4.80 (2002).  

The veteran's right eye is currently rated under 
Diagnostic Code 6079, which provides for a noncompensable 
rating when both eyes exhibit 20/40 vision or better.  
When one eye exhibits 20/50 vision, a 10 percent rating is 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6079 
(2002).  However, examination findings from July 1998 and 
October 2001 do not support a 10 percent initial rating, 
as the veteran has displayed vision no worse than 20/30 in 
the right eye and 20/25-1 in the left eye, both without 
correction.  Additionally, his right eye has been without 
any evidence of scars, abrasions, or recurrent corneal 
erosion, and his decreased visual acuity does not require 
the use of eyeglasses, contacts, or other corrective 
devices.  His only symptoms include occasional dryness of 
the right eye, for which he uses artificial tear drops.  
Therefore, the preponderance of the evidence is against a 
compensable initial rating for his decreased visual acuity 
and dry eye of the right eye.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
The evidence discussed herein does not show that the 
service connected disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's right eye 
disability has itself required no periods of 
hospitalization during the pendency of this appeal and is 
not shown by the evidence to present marked interference 
with employment in and of itself, as the veteran is able 
to maintain his studies as a full-time student.  The 
veteran has not otherwise submitted evidence tending to 
show that his service-connected right eye disability is 
unusual, or causes marked interference with work other 
than as contemplated within the schedular provisions 
discussed herein.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.   

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does 
not apply, and a compensable initial rating for the 
veteran's service-connected decreased visual acuity and 
dryness of the right eye is not warranted.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to an initial rating in excess of 10 percent 
for musculoskeletal low back pain is denied.  

Entitlement to an initial rating in excess of 10 percent 
for residuals of a chip fracture of the right hip is 
denied.  

Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a right knee ink is denied.  

Entitlement to a compensable initial rating for decreased 
visual acuity and dryness of the right eye is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

